DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 12, “secondar barrier opening” probably would be best corrected with “secondary barrier openings” such that the phrase is consistent and provides antecedent basis for later in the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitations of “the individual blades” and “the interior side” lack clear antecedent basis. Correction with phrasing such as “each blade of the blades” or “the blades” would appear to resolve the former issue. Correction with “the interior” would appear to resolve the latter issue.
Regarding claims 8, 10, 18, and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the recitations of 
“the first cyclonic opening” in line 3, 
“the hydrocyclone” in line 4, 
“the first body opening” in line 9, 
“the secondary barrier openings” of line 19 (note that “secondary barrier opening” was recited in line 12, the optimal resolution of this concern may be to amend line 12 to recite “secondary barrier openings”), 
“the second cyclonic opening” of line 27, 
“the second volute” of line 28,
“the second end” in line 29,
	All lack clear antecedent basis. 
Regarding claim 11, the recitation of “…a porous barrier to be separated by the hydrocyclone formed therein…” creates confusion. It is unclear as to whether the hydrocyclone is separating the porous barrier or the slurry.
Regarding claim 11, the recitation of a porous barrier” in line 13 creates confusion as to whether this is the same or different from the porous barrier previously recited in line 4.
Regarding claim 11, the recitation of “a second cyclonic opening” creates confusion. Is this the same or different from the opening recited in line 27?
Regarding claim 13, the recitation of “the first primary barrier opening and second primary barrier opening” lacks clear antecedent basis. Are these the same or different from the “first primary opening” and “second primary opening” previously recited in claim 11?
Regarding claim 16, the recitations of “the individual blades” and “the interior side” lack clear antecedent basis. Correction with phrasing such as “each blade of the blades” or “the blades” would appear to resolve the former issue. Correction with “the interior” would appear to resolve the latter issue.
Regarding claim 20, the recitation of “second body opening” creates confusion. Is this an additional or the same as that previously recited?
Allowable Subject Matter
Claims 1-5, 7, and 9 are allowed.
Claims 6, 8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
SU 1607960 A provides a hydrocyclone flotation plant with electrodes including plates (6). However, while the plates appear to convey air therethrough, there is no indication in the document as to whether the openings between the plates (analogous to secondary barrier openings) would facilitate flow of the gas in a direction having a common directional tangential component to the longitudinal axis to enhance cyclonic motion of the gaseous material within the porous barrier. Notably, such flow behavior does not in fact appear to be an intrinsic characteristic of angled openings alone. Li (USP 6,146,525) illustrates a similar design with plates (102) in figures 1-3 but specifically provides that the pressurized gas is sheared by the flowing suspension (abstract) to form fine bubbles. There is no indication of any enhancing or even cyclonic motion of the gaseous material per se. Miller (USP 4,399,027) is representative of the general state of the art of flotation cyclones. Miller provides e.g. in figure 2 a system including porous barrier (42) in a cyclone apparatus (10) but fails to provide for the pressurized gas flow to enhance cyclonic motion. Salomon (USP 3,391,787), Snavely (USP 3,489,680), and Schneider (USP 8,267,381) are also all cumulative to the general concepts of flotation cyclones.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759